DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 6-6-22 arguments vis-à-vis rejections under 35 U.S.C. 102(a)(1) over the 2010 Moellmer et al. article, simply stating that the rejections were addressed by the 6-6-22 claim amendments (excising indium from the claimed scope), have been fully considered and are persuasive.  While the rejections are withdrawn, new rejections appear below, necessitated by said amendments.

Allowable and Potentially Allowable Subject Matter
Claims 9 and 21-22 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 9, a search of the prior art did not uncover any reference(s) anticipating or rendering prima facie obvious a composition comprising an amidetetracarboxylate ligand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2012 Pang et al. article (“Pang”) as illustrated by the 2010 Moellmer et al. article (“Moellmer”)1.  Regarding claims 1-3, 6-8, and 10-11, Pang discloses Ga-soc-MOF, stated to be “an isostructural analogue of In-soc-MOF[.]”  See Pang at, e.g., pp. 13176-77 (bridging par.) and 13178 (R col., 2nd full par.).  As such, though Pang may be silent as to various structural characteristics of In-soc-MOF (and, thus, its Ga-soc-MOF), Moellmer discloses that In-soc-MOF comprises In and the tetracarboxylate tetradentate ligands 3,3’,5,5’-azobenzenetetracarboxylate, and the overall In-soc-MOF structure comprises, as claimed, i) rectangular planar organic ligands, ii) ≥1 (metal carboxylate) [InO5(H2O)] and In3O(CO2)6 octahedra, and iii) trimeric building block units linked to/by six separate organic ligands/linkers.  See Moellmer at, e.g., pp. 345-46 (section 2.1); Fig. 1.  As such, Pang’s Ga-soc-MOF is reasonably expected to possess the same structural features, given that Pang’s Ga-soc-MOF is “an isostructural analogue of In-soc-MOF[.]”  See Pang at, e.g., p. 13178 (R col., 2nd full par.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-3, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moellmer in view of Pang.  Regarding claim 1, Moellmer teaches an M-soc-MOF, namely Indium-soc-MOF (herein “In-soc-MOF”).  See Moellmer at, e.g., pp. 345-46 (section 2.1); Fig. 1.  While Moellmer does not employ a metal from claim 1’s list, Pang so teaches.
Pang teaches that, similar/compared to (Moellmer’s) In-soc-MOF, the “isostructural” Ga-cation analogue (i.e. Ga-soc-MOF) “should have an enhanced gravimetric adsorption capacity” for target gases.  See Pang at, e.g., pp. 13176-77 (bridging par.).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moellmer and Peng’s collective overall methodology by employing Ga cations as taught by Pang instead of (Moellmer’s) In cations (i.e. employing Ga-soc-MOF instead of Moellmer’s In-soc-MOF), given Pang’s statement that Ga-soc-MOF should have an enhanced adsorption capacity for target gases (such as Moellmer’s and Peng’s).  MPEP 2143 B, C, E, & G.  The foregoing obviousness conclusion is further supported by the fact that Ga and In are in the same column of the periodic table, and as such possess identical (or at least substantially similar) properties.  MPEP 2144.09.  Furthermore, note that selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
Regarding claims 2-3, 6-8 and 10-11, Moellmer’s In-soc-MOF comprises In and the tetracarboxylate tetradentate ligands 3,3’,5,5’-azobenzenetetracarboxylate, and the overall In-soc-MOF structure comprises, as claimed, i) rectangular planar organic ligands, ii) ≥1 (metal carboxylate) [InO5(H2O)] and In3O(CO2)6 octahedra, and iii) trimeric building block units linked to/by six separate organic ligands/linkers.  See Moellmer at, e.g., pp. 345-46 (section 2.1); Fig. 1.  Given the obviousness of employing Ga instead of In within an overall soc-MOF structure as detailed above, the resulting Ga-soc-MOF structure’s ligands (and the features thereof) will remain identical to those claimed.  This is especially so given Pang’s teaching that its Ga-soc-MOF is “an isostructural analogue of In-soc-MOF[.]”  See Pang at p. 13178 (R col., 2nd full par.).

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9-30-22.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  The Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 30, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: a rejection under sec. 102 is proper even if an illustrative reference is cited in addition to the primary prior art reference, so long as the illustrative reference is cited merely to show that certain facts were known to be inherent by the primary reference, even though the primary reference may be silent on such facts.  See MPEP 2131.01 III.